HAROLD L. LOWENSTEIN, Special Judge,
concurring in part and dissenting in part.
I fully concur with the majority opinion that the Respondent should be subject to discipline. I reluctantly, but respectfully, file this dissent on the issue of the extent of discipline. While there are mitigating factors pointing to imposition of a reprimand, there are several aggravating factors that point to the sanction of a suspension.
First, while the principal opinion states there is no credible evidence showing Respondent “engaged in an intentional deception ...,” the facts show differently. As an experienced lawyer who is knowledgeable in the field of health law, the record here shows: a) Respondent’s involvement in this matter commenced in April 1988 at the meeting where he addressed the prospective partners; b) it continued through his drawing up of the partnership sometime in mid to late 1989 and his submission of the CON application filed in September 1989; c) on September 8, 1989, the corporation that leased the lithotripter was incorporated, with Respondent as an officer and board member and an owner of fifty percent of the stock of a corporation that held fifty percent of the leasing corporation; d) on December 2, 1989, the partnership entered into the lease agreement with the corporation in which Respondent was an undisclosed owner of twenty-five percent of the stock; and e) his deception culminated when his ownership in the corporation that leased the equipment was first brought to light at a June 5, 1993, meeting of the partners.
The above facts, along with Respondent’s failure to disclose his ownership interests to the partners, and instead making copious records available for inspection, show an intentional pattern of deception. The actions of the Respondent in his legal representation over the span of time show a deliberate plan, not a chance mistake. “Respondent was more than negligent; therefore, public reprimand is not appropriate.” In re Oberhellmann, 873 S.W.2d 851, 856 (Mo. banc 1994); In re Howard, 912 S.W.2d 61, 63-64 (Mo. banc 1995).
Second, Respondent may have been forthright and cooperative with the hearing panel, but he failed, even when confronted by the partners, to disclose his financial interests in the corporation. Cf. Matter of Cupples, 952 S.W.2d 226, 237 (Mo. banc 1997) (Covington, J., concurring and dissenting). This conduct, under all the facts here, call for a suspension rather than a reprimand.
Third, in deciding here between reprimand and suspension, mitigation in discipline should not occur just because the partnership venture was successful. When the partnership formed, and when the lease and management negotiations started with the corporation, no one had any way of knowing the venture would be profitable. Nor, under the facts here, should discipline be limited to a reprimand merely because the damage to the partners was not greater.
Mr. Weier is an excellent attorney -with a long and established record. These are mitigating factors. On the other hand, it might be argued the substantial experience of Respondent in health law might well work as an aggravating and a mitigating factor. Regardless, the purpose of this action against an attorney for violation of the Rules of Professional Conduct is to protect the public, the legal system and *561the legal profession. In re Lang, 641 S.W.2d 77, 79 (Mo. banc 1982). The conduct here was intentional, neither negligent nor inadvertent, and was solely for the attorney’s benefit. Matter of Mendell, 693 S.W.2d 76, 78 (Mo. banc 1985). This factor should be enough to rule out a reprimand as the sanction for the conduct. Even though the clients suffered no serious injury according to Section 4.38 of the A.B.A. Standards, the discipline here should be suspension, and for a period of six months. A suspension serves the dual purpose of discipline, while at the same time protecting the public and deterring others from engaging in like conduct. In re Littleton, 719 S.W.2d 772, 778 (Mo. banc 1986) (Blackmar, J., concurring, and Welliver, J., dissenting); In re Disney, 922 S.W.2d 12, 15 (Mo. banc 1996).